XLNT VETERINARY CARE, INC.
NONINCENTIVE STOCK OPTION AGREEMENT

          This Nonincentive Stock Option Agreement (“Agreement”) is made and
entered into as of November 30, 2007 (“Grant Date”) by and between XLNT
Veterinary Care, Inc., a Delaware corporation (the “Company”), and
___________________ (“Optionee”).

WITNESSETH:

          A. The Board of Directors of the Company (“Board”) has adopted the
XLNT Veterinary Care, Inc. 2004 Stock Option Plan (“Plan”) to create additional
incentives for certain valued employees, directors, consultants and advisors of
the Company and to promote the financial success and progress of the Company.
For purposes hereof the “Plan” and all section references therein shall be
defined as said 2004 Stock Option Plan as amended or superseded during the term
of this Agreement.

          B. Optionee is a valued employee of the Company, and this Nonincentive
Stock Option Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the grant by the Company to Optionee of
a stock option. This option is not intended to be an incentive stock option as
defined by Section 422 of the Internal Revenue Code of 1986, as amended or
superseded (“Code”).

          C. This Agreement and its terms are confidential and shall not be
disclosed at any time by Optionee except as otherwise herein provided.

          NOW, THEREFORE, it is agreed as follows:

          1. Grant of Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and the Plan, the Company hereby grants
to Optionee as of the Grant Date a nonincentive stock option (“Option”) to
purchase [________________________ (________)] shares (“Option Shares”) of the
common stock of the Company during the Term hereof (as defined in Section 3
hereof) granted with an exercise price of [_________________________ ($ _____)]
per share (“Option Price”). For these purposes “Option Shares” also shall
include such stock or other securities as defined by the Plan.

          2. Right to Exercise; Vesting.

                    a. One-third (1/3) of the Option Shares shall become vested
and exercisable by Optionee on each of the first three anniversaries of
[_____________, 2007], the date the Optionee commenced employment with the
Company.

                    b. Notwithstanding the foregoing and except as provided in
subsection (c), upon the effective date of the Optionee’s termination of
employment by the Company without “Cause” (as defined in any employment
agreement between the Optionee and the Company) or by the Optionee for “Good
Reason” (as defined in any employment agreement between the Optionee and the
Company), the Option Shares that are unvested and would have vested at the next
annual vesting date if the Optionee had remained employed shall vest pro rata
based on the number of months worked by the Optionee since the last vesting
date; provided that as a condition of such vesting, the Optionee must execute
within such period of time following termination of employment as is permitted
by the Company (and not timely revoke during any revocation period provided
therein) a comprehensive release, covenant not to sue, and non-disparagement
agreement from the Optionee in favor of the Company, its executives, officers,
directors, affiliates, and all related parties, in such form as may be provided
by the Company, as required by Section 5(c) of the employment agreement between
the Optionee and the Company dated [______________, 2007] or any successor
thereto (the “Release”).

--------------------------------------------------------------------------------



                    c. Notwithstanding the foregoing, the Option Shares shall
become fully vested and exercisable (“Accelerated Exercise Period”) upon the
effective date of the Optionee’s termination of employment by the Company
without “Cause” (as defined in any employment agreement between the Optionee and
the Company) or by the Optionee for “Good Reason” (as defined in any employment
agreement between the Optionee and the Company) that occurs within twelve months
following a Change in Control; provided that as a condition of such vesting, the
Optionee must execute within such period of time following termination of
employment as is permitted by the Company (and not timely revoke during any
revocation period provided therein) the Release. For this purposes, a “Change in
Control” means any one of the following events which may occur after the Grant
Date:

 

 

 

          (i) The sale or other transfer of more than fifty percent (50%) of the
capital stock of the Company in one or more related transactions for material
consideration to any person or entity or group of persons or entities not owned
or controlled by a majority of the shareholders of the Company; or

 

 

 

          (ii) The sale or other transfer of all or substantially all of the
assets of the Company in one or more related transactions not in the ordinary
course of the business of the Company, whether by sale, exchange, merger,
consolidation, reorganization, dissolution or liquidation;

Notwithstanding the foregoing, the following shall not constitute a Change in
Control hereunder: (1) any public offering of capital stock of the Company in a
Public Market; (2) any transaction as to which the shareholders of the Company
prior to the transaction continue to, directly or indirectly, own or control
after the transaction, equity interests possessing more than 50% of the voting
power of the equity interests of the Company or other surviving entity (in the
case of a merger, consolidation or other similar transaction in which the
Company is not the surviving entity), including, without limitation, the merger
of Pet DRx Acquisition Company, a wholly owned subsidiary of Echo Healthcare
Acquisition Corp., with and into the Company; or (3) any transaction in which
the Company reincorporates in another jurisdiction or engages in other internal
reorganization or changes in corporate structure.

          3. Option Term. Subject to earlier termination as provided for in the
Plan, the specified term of the Option (“Term”) shall be the period commencing
as of the Grant Date and ending on the expiration of ten (10) years from the
Grant Date. Upon the expiration of the Term or earlier termination of the Option
as provided for in the Plan, the Option shall cease to be exercisable and shall
be of no further force or effect. Such events of earlier termination include but
are not limited to termination of the employment of Optionee.

          4. Non-Transferable. The Option shall not be transferable or
assignable by Optionee other than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of Optionee
solely by Optionee. Subject to the foregoing, all transfers or assignments or
attempted transfers or assignments of the Option or this Agreement shall be void
ab initio.

          5. Plan; Controlling Terms.

                    a. The Option granted hereunder and this Agreement shall be
governed by and subject to each and all of the terms and provisions of the Plan,
which is hereby incorporated by reference in its entirety. All capitalized or
other terms not defined herein shall have the same meaning as in the Plan. In
the event of any conflict between the Plan and this Agreement, the Plan shall
control. Optionee acknowledges receipt of a copy of the Plan and the opportunity
to review the Plan and to consult with his or her legal advisors concerning the
Plan and this Agreement.

                    b. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE PLAN CONTAINS
IMPORTANT TERMS AND PROVISIONS THAT WILL APPLY TO AND CONTROL THE OPTION AND
THIS AGREEMENT. THOSE TERMS INCLUDE WITHOUT LIMITATION IMPORTANT CONDITIONS AND
LIMITATIONS ON THE RIGHT OF OPTIONEE TO EXERCISE THE OPTION; IMPORTANT

--------------------------------------------------------------------------------



RESTRICTIONS ON THE RIGHT OF OPTIONEE TO TRANSFER THE OPTION OR THE OPTION
SHARES RECEIVED UPON EXERCISE OF THE OPTION; EARLY TERMINATION OF THE OPTION
FOLLOWING THE OCCURRENCE OF CERTAIN EVENTS, INCLUDING TERMINATION OF THE
EMPLOYMENT OF OPTIONEE FOR ANY REASON; PROCEDURES FOR EXERCISING THE OPTION; THE
RIGHT OF THE COMPANY TO REPURCHASE THE OPTION STOCK; THE RIGHT OF FIRST REFUSAL
OF THE COMPANY TO PURCHASE THE OPTION STOCK; TAX WITHHOLDING AND NOTICE
OBLIGATIONS; AND OTHER SUBSTANTIAL RESTRICTIONS AND OBLIGATIONS IN ADDITION TO
THOSE IN THIS AGREEMENT.

          6. Tax Status of Option. Optionee hereby acknowledges that the Option
is not an incentive stock option, the Optionee authorizes payroll withholding
and otherwise aggress to make adequate payments to the Company for required tax
withholding, which is due when the option is exercised.

          7. Limitations on Share Transfer; Mandatory Notice of Disposition.
Optionee shall transfer or dispose of the Option Shares only in accordance with
the provisions of this Agreement and the Plan. Without limiting the foregoing,
mandatory notice of disposition of any Option Shares must be made to the Company
as provided in the Plan and such disposition may be subject to tax withholding
or payments by Optionee.

          8. Securities Laws; Restrictions on Grant or Issuance. THE
RESTRICTIONS ON THE TRANSFER OF THE OPTION OR THE OPTION SHARES SHALL BE IN
ADDITION TO ANY OTHER LIMITATIONS ON TRANSFER OR EXERCISE OF THE OPTION OR
ISSUANCE OR TRANSFER OF THE OPTION SHARES IMPOSED BY APPLICABLE FEDERAL AND
STATE SECURITIES LAWS. THE GRANT OF THE OPTION AND THE EXERCISE OF THE OPTION
AND THE ISSUANCE OF THE OPTION SHARES UPON EXERCISE OF THE OPTION AND ANY RESALE
OR OTHER TRANSFER OF SUCH OPTION SHARES BY OPTIONEE SHALL BE SUBJECT TO
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF FEDERAL OR STATE LAW WITH RESPECT
TO SUCH SECURITIES. Notwithstanding any contrary provision of this Agreement:

                    a. Optionee understands that since the Option is not
transferable, and since the Option Shares have not been and may not be
registered or exempt under applicable statutes, Optionee may bear the economic
risk of the investment for an indefinite period of time. The Option shares may
not be sold or otherwise disposed of until such time as the Option shares are
registered under the Securities Act of 1933 (“Securities Act”) or the Option
Shares may be sold pursuant to an applicable exemption from the registration
requirements of the Securities Act. Optionee understands that the Company has no
obligation to file a registration statement under the Securities Act for the
Option or the Option Shares or to otherwise assist Optionee in complying with
any exemption from registration.

                    b. Optionee represents and warrants that the Option is being
acquired and the Option Shares will be acquired upon exercise for his or her own
account and not with a view to or for sale in connection with any distribution
of such securities. Optionee further acknowledges that any investment in the
common stock of the Company is inherently speculative and illiquid and subject
to material risks.

                    c. As a condition to the exercise of the Option, the Company
may require Optionee to satisfy any qualifications that may be necessary or
appropriate in the sole judgment of the Company or its counsel to evidence
compliance with any applicable law or regulation and to make any written
representation or warranty with respect thereto as may be requested by the
Company.

                    d. Notwithstanding any contrary provisions hereof, the
inability of the Company with reasonable efforts to obtain approval from any
regulatory body having authority deemed by the Company to be necessary for the
lawful issuance and sale of any Option Shares pursuant to the Option shall
relieve the Company of any liability in respect of the non-issuance or sale of
the Option Shares as to which such approval shall not have been obtained.

--------------------------------------------------------------------------------



          9. Assignment; Binding Effect.

                    a. The Company may transfer or assign any of its rights or
obligations under this Agreement or the Plan, including without limitation the
Repurchase Right and First Refusal Right. Optionee shall have no right to
transfer or assign any of the rights and obligations of Optionee under the
Option or this Agreement, subject to Section 4 hereof in the case of a will or
the laws of descent and distribution.

                    b. Subject to the foregoing, this Agreement shall inure to
the benefit of and be binding upon each of the parties hereto and the officers,
directors, employees, shareholders, owners, agents, representatives, parents,
subsidiaries, affiliates, successors and assigns of the Company, and the
spouses, representatives, executors, administrators, heirs, devisees, agents,
successors and assigns of Optionee.

          10. Representations and Warranties.

                    a. Optionee represents and warrants that he or she has read
the Plan and this Agreement and has had the opportunity to consult with his or
her legal advisors concerning the legal and tax effects of the Plan and this
Agreement and the Option.

                    b. Each party represents and warrants that such party has
the full right, power, legal capacity and authority to enter into and execute
this Agreement and to discharge all of its obligations under the terms hereof,
and that such party does not have any outstanding obligation and is not a party
to any outstanding agreement which obligation or agreement is inconsistent with
this Agreement. This Agreement has been duly executed and delivered by said
party, and constitutes its valid and legally binding agreement and obligation
and is enforceable in accordance with its terms.

          11. Miscellaneous.

                    a. This Agreement together with the Plan sets forth the
entire agreement of the parties relating to the subject matter hereof, subject
to the provisions of the Plan; and the Plan and this Agreement shall supersede
any prior discussions, understandings and agreements concerning the grant of
stock options or the issuance of option stock between the parties, provided
however that this Agreement shall not supersede and shall be in addition to any
separate fully executed written stock option agreement between the parties
pursuant to any separate stock option grant by the Company. This Agreement may
be amended by further written agreement signed by each of the parties.

                    b. This Agreement shall be construed in accordance with and
governed by the laws of the State of California without reference to the
principles of conflicts of law.

                    c. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law.
In the event that any provision of this Agreement shall be held by the final
judgment of a court of competent jurisdiction to be invalid or unlawful or
unenforceable, then the remaining provisions of this Agreement shall remain in
full force and effect and shall be construed to give the fullest effect to the
purpose of the Plan and this Agreement and the intended qualification of the
Plan and this Agreement pursuant to Section 25102(o) of the California
Corporations Code and the regulations and rules thereunder (as amended or
superseded).

                    d. No remedy conferred by this Agreement or the Plan shall
be exclusive of any other remedy, and each and all such remedies shall be
cumulative. The waiver of any breach or violation of this Agreement in whole or
in part shall not operate as a waiver of any subsequent breaches or violations
of the same or a different kind. Any exercise or failure to exercise by a party
of any rights or remedies under this Agreement shall not operate as a waiver of
the right of such party to exercise the same or different rights or remedies in
a subsequent event.

--------------------------------------------------------------------------------



                    e. Both parties agree to execute any additional documents or
instruments necessary or appropriate to fully effectuate out the purposes of
this Agreement and which are consistent with the Plan.

                    f. Section headings in this Agreement are for the
convenience of the parties and are not part of the agreement of the parties and
shall not be used in the construction hereof. Whenever in this Agreement the
context requires, references to the plural shall include the singular and the
singular the plural, and each gender shall include all other genders. No
provision in this Agreement shall be interpreted or construed against any party
because such party or its counsel was the drafter thereof.

                    g. THIS AGREEMENT AND THE TERMS AND CONDITIONS HEREOF ARE
CONFIDENTIAL AND OPTIONEE SHALL NOT DISCLOSE ANY OF THE TERMS OR CONDITIONS
HEREOF TO ANY OTHER EMPLOYEE OF THE COMPANY OR TO ANY OTHER PERSON FOR ANY
PURPOSE, OTHER THAN TO THE SPOUSE, LEGAL COUNSEL OR ACCOUNTING AND FINANCIAL
ADVISORS OF OPTIONEE, OR TO THE APPROPRIATE EMPLOYEES OR REPRESENTATIVES OF THE
COMPANY AS NECESSARY IN CONNECTION WITH THE ENFORCEMENT, MODIFICATION OR
EXERCISE OF THIS AGREEMENT, OR AS REQUIRED IN CONNECTION WITH LEGAL PROCEEDINGS
IN WHICH OPTIONEE IS A PARTY OR WITNESS.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed and delivered in duplicate on its behalf of its duly authorized
officer, and Optionee has also executed and delivered this Agreement in
duplicate, all on the date first above written.

 

 

 

 

 

 

 

XLNT Veterinary Care, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

[name]

 


--------------------------------------------------------------------------------